HARRELL, Judge,
concurring.
I write separately to express a supplemental and somewhat different path in reaching a similar result and to express another view of how the mandate should be construed. I consider Section 6.08(2) of the Zoning Ordinance to be a rather unusual provision among the zoning ordinances of the political subdivisions of Maryland with which I am familiar. The parties, unfortunately, have given us scant or no legislative history, or comparative analysis, regarding this section (perhaps because there is none). Nonetheless, I agree with the conclusion of my colleagues that, on its face, Section 6.08(2) appears to place an affirmative obligation upon the Planning Commission to identify and apprise an applicant for final site plan approval of “any reasonable changes” of which it can conceive that can be made to the submission in order to conform it to the review criteria of Section 6.07(2).
Unfortunately, the state of the record in this case does not permit me to conclude either that the Planning Commission failed in its duty to do that or that, assuming it did its duty, appellant rejected those “reasonable changes” and courted rejection. I explain.
Judge Fischer’s opinion ably captures the various Commissioners’ pre-rejection commentaries on the site plan. Prior to Commissioner Hudson’s offer to appellant of a continuance to “massage” the submission and his subsequent motion to deny, however, it seems to me as well that the Commissioners were not proposing “reasonable changes” to Sheetz that appellant could make in its submission in order to achieve conformity with the review criteria. Rather, the portend of the Commissioners’ collective remarks, as Judge Fischer observes, were that there may have been little that Sheetz could do to satisfy their concerns. By the same token, the Commissioners did not unequivocally state that there were no “reasonable changes” that they could articulate that would bring the site plan into compliance. Section 6.08(2) requires them to make that call, one way or the other, in a more clear and unambiguous institutional voice than is discernable from this record.
*548Having made that observation, however, if I were to construe what the Commissioners did say in critique of the site plan (whether as originally submitted or as offered by appellant in the course of the public hearing to ,be revised) as proffers of “reasonable changes” that Sheetz could accept or reject, I am unable to determine on this record if Sheetz rejected them. The response of Sheetz’s counsel (Mr. Severn) to Commissioner Hudson’s offer of a continuance to “massage” the application (obviously in light of the various preceding comments by the Planning Department and Commissioners) is reflected in the hearing transcript as “inaudible” for the most part. Commissioner Hudson’s response to whatever it was that Mr. Severn did say gives rise to a reasonable inference that Sheetz rejected the opportunity to go back to the “drawing board” and implicitly also rejected any further changes to its submission in response to the Commissioners’ concerns. It is not, however, the only reasonable inference drawable from the context.
I am less concerned than my colleagues that the site plan review process in Frederick City, in practice or as contemplated by the Zoning Ordinance, is as chaotic or happenchance as they paint it to be. An applicant is not necessarily compelled to be a fortune teller. It can submit a preliminary site plan under Section 6.06(3), in advance of a final site plan, in order to flush-out the Commission’s “comments as to [the] acceptability” of the contemplated development scheme. Moreover, even if a final site plan is denied, an applicant can return with a new application, even one that proposes the same development scheme, six months after a prior denial.1 Before Sheetz can compel us to reach the other issues raised in this appeal, or any future appeal, a better record must be made; one that clearly resolves whether the Commission’s rejection of the instant application, or any future application, was based on *549Sheetz’s refusal to deal with any of the legitimate critiques of its submission put forth by the Commissioners at the 14 March 1994 hearing.
I agree with my colleagues that the Board can consider the adequacy of public facilities, such as road capacity, to serve the proposed development (4,000 square foot convenience store with 6 gas pumps and two vehicular ingress-egress points to public roads), the impact on safe access to and from public streets, and safe and functional circulation of vehicular and pedestrian traffic. Section 6.07(2), setting forth the site plan review criteria, provides:
Site plans shall be reviewed for compliance with provisions or this ordinance and with principles of good planning and design so as to further the intent and purpose of this Ordinance and to assure development which is compatible with surrounding properties, which provides adequately for parking and for safe access to and from public streets and highways, which provides for safe and functional circulation of vehicular and pedestrian traffic, which provides for open space and parkland when required, which protects sensitive natural areas from development and minimizes natural hazards, which will be adequately served by public facilities and services, such as sewer water, streetlights, sidewalks, storm water management and/or storm drains, police, fire and refuse collection services, and which will not be detrimental to the public health, safety or general welfare. (emphasis supplied.).
Because appellant has provided us with no indication that adequacy of road capacity was addressed at the time its preliminary plan of subdivision was approved by the Commission in February 1993 (as would have been the case in many Maryland political subdivisions), I can conceive of no reason why Section 6.07(2) does not properly delegate to the Commission the right and the responsibility to take into account such impact from the specific development proposal in the site plan review process. Indeed, if such were not a proper concern at site plan review, why did appellant trouble itself to engage a *550transportation planner/engineer to perform a study and give testimony? There was an abundance of evidence before the Commission concerning the current adequacy, or not, of the adjacent streets and critical intersections, as well as the status of planned public capital improvements that would affect those operating conditions. Moreover, there was considerable evidence as to traffic safety issues, as opposed to road volume and operational capacity issues, related to the proposed development’s access points on the abutting roads. Thus, I cannot say from this record that the Commission denied the application because it determined there were no “reasonable changes” that could be made to the site plan that could bring it into compliance with the review criteria based on the facts as found to exist for purposes of the 14 March 1994 hearing, or whether it denied the application because Sheetz rejected any further revisions that would be responsive to the Board’s articulated concerns.
Accordingly, in this rather unique case, I would vacate the circuit court’s judgment and direct that it remand the case to the Planning Commission for further proceedings that would, at a minimum, answer cleanly the following questions:
1. Are there “any reasonable changes,” within the meaning of Section 6.08(2) of the Zoning Ordinance, that Sheetz could make to its site plan that the Commission could identify with reasonable specificity which would bring the plan into compliance with the review criteria?
2. If so, what are those changes?
8. If so, will Sheetz accept those changes?
4. If not, what specific findings of fact and conclusions of law does the Commission make, related to the review criteria of Section 6.07(2), in support of denial of the application?
I would dispose of this appeal in this fashion in order to give the parties an opportunity to reconsider their positions in light of our interpretation of Section 6.08(2) and, if we are to address the other issues raised in this appeal, to do so on a record that involves no inappropriate guesswork on our part.

. The Planning Commission denied Sheetz’s plan at its 14 March 1994 meeting. Written notice of that action came in a 7 April 1994 letter to Sheetz's professional engineer. Sheetz could have re-applied almost three times in the time it has taken to get the instant case before this panel.